Decree of the Surrogate’s Court of Kings county reversed upon the law and the facts and a new trial ordered as to question No. 5, namely, “ Was the execution by Morris Levine of said paper offered for probate, caused or procured by the undue influence of any person or persons? ” with costs in this court, payable out of the estate, to the parties prevailing upon the trial. In our opinion the testimony and circumstances presented a question for the jury as to the issue of undue influence. Lazansky, P. J., Young, Seudder and Tompkins, JJ., concur; Kapper, J., dissents and votes to affirm.